Title: To Thomas Jefferson from Joel Barlow, 1 October 1792
From: Barlow, Joel
To: Jefferson, Thomas



Dear Sir
London 1 Oct. 1792

I recieved your favour of the 20th. June by Mr. Pinckney, who appears to deserve all that you say of him as a true republican. I wish as much could be said in this respect of our minister at Paris. It is really unfortunate for our interest as well as for the cause of liberty in general, that he does not accord better with the principles which do and ought to govern the people of France.
That country is now taking the proper ground on which to establish a glorious republic, nor will it be in the power of all the combined despots to prevent it. I should have sailed for America before now, were it not for the interesting turn that the affairs of Europe have taken. But as I had nothing particular for the moment to do in America, and  it appeared that I might do some good by staying, I have delayed my departure much longer than I intended. I now send you another little Pamphlet, which appeared to me to stand a chance to do some good in France. It is already translated, as I suppose, and will probably be well recieved there.
I now intend to sail in January. But I do not feel so sure of it as I did of sailing last spring. I have not given over the idea of attempting the American History, but it is not certain when I shall find leisure to do it.
Paine will do much good in the National Convention, they seem now to be removing all the rubbish out of the way, in order to lay the proper foundation for a rational government. I am, dear Sir with great respect, your obet. Servt.

J. Barlow

